Citation Nr: 1630723	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-26 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial higher rating for bilateral hearing loss, evaluated as noncompensable prior to November 4, 2015, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to July 2006 and on active duty for training from January 1987 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral hearing loss and assigned a noncompensable rating.

In May 2015, the Board remanded the claim for further development.  The RO has accomplished the remand directives and the appeal has now been returned for appellate review. 

By rating decision in December 2015, the RO increased the Veteran's hearing loss disability rating to 20 percent, effective November 4, 2015.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 


FINDINGS OF FACT

1.  Prior to November 4, 2015, the Veteran's service-connected bilateral hearing loss resulted in no worse than Level II hearing acuity in the right ear and Level I hearing acuity in the left ear. 

2.  From November 4, 2015, the Veteran's service-connected bilateral hearing loss results in no worse than Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  Prior to November 4, 2015, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2015).

2.  From November 4, 2015, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran is seeking an initial higher rating for his service-connected bilateral hearing loss.  He has stated that he cannot have a normal conversation with people without constantly asking them to repeat themselves.  He does not even attempt to converse while riding in a car.  He has a lot of trouble understanding over the telephone and has to wear earphones when watching television or everyone complains that the television is too loud.  He has problems understanding people when out with friends and his supervisor constantly reminds him that he cannot hear.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R.  § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Higher ratings are available for more severe hearing impairment. 

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran filed his claim for service connection in August 2010.  VA clinical records dated in March 2009 showed that the Veteran reported not understanding speech at work and home.  However, the examiner observed that the Veteran was able to converse easily during the appointment.  The examiner assessed moderate to mid and high frequency sensorineural hearing loss with fair/good speech discrimination.  The Veteran was afforded a VA fee-based audiological examination in March 2011, which showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
50
55
55
70
LEFT
45
50
60
60

The puretone threshold average was 58 when rounded in the right ear and 54 when rounded in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The diagnosis was moderately severe sensorineural hearing loss of the right ear and moderate sensorineural hearing loss of the left ear.  The Veteran reported that he did not understand the television even when wearing hearing aids.  The examiner observed that effects on occupation were difficulty in his current job as an automotive technician working on 18 wheelers, when attempting to hear air leaks, localizing the direction of high-pitched noises and trying to understand instructions when the speaker was at a distance or there was background noise.  With respect to his daily activities, the Veteran avoided conversations because of misunderstanding and also being told the television was too loud.      
	
At the time of the March 2011 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 58 decibels in the right ear, with 94 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  The Veteran was also shown to have an average puretone hearing loss of 54 decibels in the left ear, with 96 percent speech discrimination, which translates to a Roman numeral designation of I for the left ear.  Thus, when applying Table VII, Diagnostic Code 6100, level II for the right ear and level I for the left ear equates to a zero percent disability evaluation.  

Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

In March 2013, the Veteran underwent an audiological consult at the VA for new hearing aids, which showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
50
55
70
70
LEFT
50
50
60
65

The puretone threshold average was 61 when rounded in the right ear and 56 when rounded in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The diagnosis was sloping to moderately severe sensorineural hearing loss of the right ear and a severe sensorineural hearing loss of the left ear.  The examiner observed that word discrimination was excellent bilaterally.  
	
At the time of the March 2013 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 61 decibels in the right ear, with 100 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  The Veteran was also shown to have an average puretone hearing loss of 56 decibels in the left ear, with 100 percent speech discrimination, which translates to a Roman numeral designation of I for the left ear.  Thus, again, when applying Table VII, Diagnostic Code 6100, level II for the right ear and level I for the left ear equates to a zero percent disability evaluation.  

Again, Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

Follow up clinical records continued to show fitting and repair for the Veteran's hearing aids, but do not provide any further audiological evaluations for rating purposes.

On remand, the Veteran was afforded another VA examination on November 4, 2015 which showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
55
80
75
75
LEFT
55
65
70
75

The puretone threshold average was 71 when rounded in the right ear and 66 when rounded in the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 94 percent in the left ear.  However, although use of word recognition score was appropriate for the left ear, the examiner determined that the use of the word recognition score for the right ear was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of puretone average and word recognition scores inappropriate.  The diagnosis was bilateral sensorineural hearing loss.  The examiner found that the Veteran's hearing loss did not impact ordinary conditions of daily life, including ability to work.  

In its remand, the Board asked the examiner to reconcile speech discrimination scores shown in the March 2011 fee-basis examination measuring 94 percent in the right ear and 96 percent in the left ear with the March 2013 audio results showing
better scores of 100 percent in both ears.  The November 2015 examiner stated that review of the claims test dated March of 2011 showed that speech was presented at 60 dB HL when scores of 94 percent in the right ear and 96 percent in the left ear were obtained, which would mean that at 60 dB HL, three words were incorrect in the right ear and two were incorrect in the left ear.  Review of the March 2013 test showed that speech was presented at 90 dB HL in the right ear and at 85 dB HL in the left ear.  The louder presentation level yielded better test results.  A test-retest variability of this magnitude was not abnormal.
	
At the time of the November 2015 VA audiological examination, the Veteran was shown to have an average puretone hearing loss in the right ear of 71 decibels, with 68 percent speech discrimination, which translates to a Roman numeral designation of VI for the right ear under Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 66 decibels, with 94 percent speech discrimination, which translates to a Roman numeral designation of II for the left ear under Table VI. 38 C.F.R. § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level VI for the right ear and level II for the left ear equates to a 10 percent disability evaluation.  

However, as the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies in both ears at this examination and as the examiner certified that the use of speech discrimination was not appropriate for the right ear, the Board must also determine the Roman numeral designation from Table VIA with respect to each ear.  For the right ear, an average puretone threshold of 71 under this table translates to a Roman numeral designation of VI.  Further, for the left ear, an average puretone threshold average of 66 under this table translates to a Roman numeral designation of V.  38 C.F.R. § 4.85, Table VIA.  Thus, when applying Table VII, Diagnostic Code 6100, level VI for the right ear and level V for the left ear equates to a 20 percent disability evaluation.  

Prior to November 4, 2015

The Board now turns to whether an initial compensable rating is warranted for the Veteran's bilateral hearing loss prior to November 4, 2015.  Based on the average puretone threshold findings from the March 2011 VA examination and the March 2013 VA evaluation, when applying Table VII, Diagnostic Code 6100, level II for the right ear and level I for the left ear equates to a zero percent disability evaluation.  There is simply no evidence to show that the Veteran met the rating criteria for a compensable rating prior to November 4, 2015.  The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his occupation and daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  The Board finds that the VA examination report set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations.  The examination report did address the functional effects of the Veteran's hearing loss disability.  Moreover, statements submitted by the Veteran discussed the functional effects of his bilateral hearing loss.  Thus, the Board finds the examination to be sufficient for rating purposes and the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In conclusion, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.  The first evidence of more severe hearing loss is the November 4, 2015 VA examination.  Applying the VA audiological test results from the March 2011 and March 2013 VA audiological evaluations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an initial compensable rating for bilateral hearing loss prior to November 4, 2015.  

From November 4, 2015

The Board must also determine whether a rating in excess of 20 percent is warranted from November 4, 2015.  Nevertheless, when applying the puretone threshold readings from the November 2015 examination with Table VII, Diagnostic Code 6100, level VI for the right ear and level V for the left ear equates to a 20 percent disability evaluation.  There is simply no evidence of record showing that a higher evaluation is warranted under the rating criteria.  Again, the Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his daily activities.  However, as noted previously, he is not competent to provide findings for rating purposes and because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R.  § 4.85, Tables VI and VII, Diagnostic Code 6100.  There is no medical evidence from November 4, 2015 that shows a higher rating is warranted.  Again, the examination report and the Veteran's statements discussed the functional effects of the Veteran's hearing loss disability and are adequate for appellate review.  See Martinak, supra.  

In sum, when applying the VA audiological test results from the November 2015 VA examination, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a disability rating in excess of 20 percent.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Other Considerations

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable both prior to and after November 4, 2015.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of sensorineural hearing loss, to include trouble hearing the television, difficulty hearing with the presence of background noise, and problems under certain circumstances when performing his job as a mechanic.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's bilateral sensorineural hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his sensorineural hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Additionally, the Veteran may be awarded extraschedular ratings based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disabilities that can be attributed only to the combined effect of multiple conditions.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his bilateral hearing loss.  Accordingly, the Board finds that Rice is not applicable in this case.

In conclusion, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his bilateral hearing loss prior to November 4, 2015, or a rating in excess of 20 percent thereafter.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial higher rating for bilateral hearing loss, evaluated as noncompensable prior to November 4, 2015, and 20 percent disabling thereafter, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


